United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40066
                        Conference Calendar


GERALD DEWEY HENDERSON, I,

                                    Plaintiff-Appellant,

versus

JOHNNY MASON, Dentist; TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION; UTMB; SHERA L. AVANT,
Mailroom; POLUNSKY UNIT MAILROOM STAFF; MRS. HASTINGS, Polunsky
Parole Worker; MRS. PRIMROSE; MR. MCKEE, Law Library Worker; MRS.
PUTMAN,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:05-CV-104
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Gerald Dewey Henderson, I, Texas inmate # 1105393, appeals

the dismissal of his action under 42 U.S.C. § 1983.     He also

moves for the appointment of counsel.   Because Henderson’s appeal

presents no “exceptional circumstances,” his motion for

appointment of counsel is denied.   See Ulmer v. Chancellor, 691

F.2d 209, 212 (5th Cir. 1982).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40066
                                 -2-

     Henderson’s complaint named several defendants, including

the mailroom staff at his prison unit.     The district court

dismissed the action without prejudice because Henderson failed

to comply with the magistrate judge’s order to file an amended

pleading containing a short and plain statement setting forth his

claims.

     Henderson asserts that he prepared an amended pleading and

presented it for mailing.   He contends that the mailroom staff

destroyed the pleading in retaliation for being named as

defendants.   Henderson argues that his amended pleading should be

considered filed under the prison mailbox rule.     See Spotville v.

Cain, 149 F.3d 374, 377-78 (5th Cir. 1998).

     Henderson has not shown that the district court abused its

discretion in dismissing his action without prejudice.     See

McNeal v. Papasan, 842 F.2d 787, 789-90 (5th Cir. 1988).

Accordingly, the judgment of the district court is affirmed.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.